Case 1:17-cv-04780-MKB-RLM Document 79 Filed 05/30/19 Page 1 of 2 PageID #: 1054



      COURT-ORDERED NOTICE REGARDING ARBITRATION AGREEMENTS

    Mason v. Lumber Liquidators, Store Managers and Store Managers-in-Training Overtime

                                            Litigation

                              PLEASE READ THIS CAREFULLY

          On April 4, 2019, your store received an email describing Lumber Liquidator’s new

 Arbitration Agreement. In that email, we referenced two current ongoing cases involving

 Store Managers (“SMs”) and Store Managers-in-Training (“SMITs”) – the Mason case (filed

 in New York) and the Kramer case (filed in California). That email advised that employees

 who signed the arbitration agreement, or failed to opt-out of the agreement, would waive their

 right to participate in pending lawsuits. The court in Mason has directed that we clarify that

 email.

          In the coming months, if you are an SM or SMIT, you may receive a court-authorized

 notice about the Mason case. That notice will give you additional information about the Mason

 case and will provide you with an opportunity to join the lawsuit to assert federal claims

 against Lumber Liquidators. In short, the plaintiffs in Mason allege that Lumber Liquidators

 violated federal wage law by failing to pay SMs and SMITs overtime premium compensation

 (or “time and one-half pay”). More specifically, plaintiffs allege (and Lumber Liquidator

 denies) that those employees were misclassified as exempt from the overtime requirements of

 the Fair Labor Standards Act. The Court has ordered Lumber Liquidators to advise SMs

 and SMITs that regardless of whether you signed the Arbitration Agreement, or failed to

 opt out, you are nevertheless permitted to follow the procedures set forth in the court-

 authorized notice and submit a consent to join the Mason lawsuit.
Case 1:17-cv-04780-MKB-RLM Document 79 Filed 05/30/19 Page 2 of 2 PageID #: 1055



        You will not be retaliated against or otherwise receive unfavorable treatment based on

 your willingness or not to participate in any lawsuit against Lumber Liquidators.

        If you have questions regarding this Notice or the pending Mason litigation, and would

 like to communicate with plaintiffs’ counsel, you may contact them at:

 Justin R. Marino, Esq.
 J.R. Stevenson, Esq.
 STEVENSON MARINO LLP
 75 Maiden Lane, Suite 402
 New York, NY 10038
 (212)939-7227
 LLClassAction@StevensonMarino.com
 www.stevensonmarino.com

 THIS NOTICE HAS BEEN ORDERED BY CHIEF UNITED STATES MAGISTRATE

 JUDGE ROANNE L. MANN. THE COURT HAS TAKEN NO POSITION REGARDING

 THE LAWSUIT’S MERITS. PLEASE DO NOT CONTACT THE COURT REGARDING

 THIS NOTICE.
